Case: 19-14844    Date Filed: 09/04/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-14844
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:19-cr-00080-KD-B-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                            versus

TARAS HODIVSKY, JR.,
a.k.a. Taras Hodivsky,

                                                         Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (September 4, 2020)

Before MARTIN, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal waiver

in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d
               Case: 19-14844     Date Filed: 09/04/2020     Page: 2 of 2



1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was

made knowingly and voluntarily); see also United States v. Grinard-Henry, 399 F.3d
1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the

right to appeal difficult or debatable legal issues or even blatant error).




                                           2